Citation Nr: 1207893	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's post-operative right knee anterior cruciate ligament tear repair residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from November 1978 to November 1981; from April 1982 to April 1984; and from June 1987 to September 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Togus, Maine, Regional Office which, in pertinent part, established service connection for post-operative right knee anterior cruciate ligament tear repair residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 25, 2005.  In January 2010, the Board remanded the Veteran's appeal to the Reno, Nevada, Regional Office (RO) for additional action.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected post-operative right knee disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's post-operative right knee anterior cruciate ligament tear repair residuals.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board 

sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its January 2010 Remand instructions, the Board directed that: 

2.  The Veteran should be scheduled for a VA examination to ascertain the current severity of his right knee disability.  The claims file must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA rating criteria for a right knee disability.  The examiner should comment on the impact of the Veteran's right knee disability on his ability to work.  

The Veteran was afforded the requested VA examination in April 2010.  In reviewing the VA examination report, VA's Compensation and Pension Service determined that (1) the examination report was inadequate for rating purposes as the examiner failed to address the impact of the Veteran's right knee disability upon his ability to work and (2) the Veteran should be afforded an additional VA evaluation.  The AMC subsequently scheduled the Veteran for the additional evaluation at the Dallas, Texas, VA medical facility.  The examination notice was sent to a Fort Worth, Texas, address rather than to the Veteran's Las Vegas, Nevada, address of record for VA purposes.  The Veteran subsequently failed to report for the scheduled VA evaluation in Texas.  

The claims files contain no documentation of an appropriate examination notice having been sent to the Veteran's address of record for VA purposes.  In the absence of such action, the Board finds that the AMC failed to comply with both the Board's Remand instructions and VA's Compensation and Pension Service's directive.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected right knee post-operative anterior cruciate ligament tear repair residuals.  The examination notice should be sent to the Veteran's address of record for VA purposes.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should identify the limitation of activity imposed by the Veteran's post-operative right knee anterior cruciate ligament tear repair residuals with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his right knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's post-operative right knee anterior cruciate ligament tear repair residuals upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


	(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

